 In the Matter of AMERICAN FORK & HOE COMPANY, CLEVELAND, OHIOandMASTERWORKMEN OF AMERICA,INCORPORATED,1305 E. WASH-INGTON STREET,CHARLESTON,WEST VIRGINIA, AND CONSOLIDATEDWORKERS OFAMERICA, INCORPORATED, 1329 FRAME STREET,CHARLES-TON,WEST VIRGINIACases Nos. C-636 and C--637.-Decided July 15,19-39Are and Tool Manufacturing Industry-Settlement:stipulation providing forcompliance with theAct-Order:entered on stipulation.Mr. Oscar Grossman, Mr. W. J. Perricelli,andMr. Robert E.Greene,for the Board.Waite, Schirndel & Bayless,byMr. John R. Schindel,of Cincinnati,Ohio, andPrice, Smith&Spilman,byMr. Hawthorne N. Battle,ofCharleston,W. Va., for the respondent.Mr. H. W. James,of Charleston, W. Va., for the M. W. A.Mr. Alma Jarrett,of Charleston, W. Va., for the Consolidated.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon separate charges and amended charges duly filed by MasterWorkmen of America, Incorporated, herein called the Al. W. A., andby ConsolidatedWorkers of America, Incorporated, herein calledthe Consolidated, the National Labor Relations Board, herein calledthe Board, on April 27, 1938, acting pursuant to Article II, Section37 (b), of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered that the two cases be consolidated forthe purpose of hearing.The Board, by the Regional Director fortheNinth Region (Cincinnati, Ohio), issued its complaint datedApril 29, 1938, and its amended complaint dated May 10, 1938,against American Fork & Hoe Company, Cleveland, Ohio, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce13 N. L.R. B., No. 68.596 AMERICANFORK & HOECOMPANY597within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint, amended complaint, order ofconsolidation, and notice of hearing thereon, were duly served uponthe respondent, the M. W. A., and the Consolidated.Concerning the unfair labor practices, the complaint, as amended,alleged in substance that the respondent terminated the employmentof and refused to reinstate three named employees because they joinedand assisted the M. W. A. and engaged in concerted activities withother employees of the respondent for the, purposes of collectivebargaining and other mutual aid and protection ; that the respondentrefused to reinstate 57 named employees because they had gone outon strike and because they joined and assisted the Consolidated andengaged in concerted activities with other employees of the respond-ent for the purposes of collective bargaining and other mutual aidand protection; that the respondent during and after the strikesought to compel and induce certain of its striking employees toreturn to work as new employees, with loss of their former positionsand seniority rights, for the reason that they went out on strike andjoined the Consolidated; that the respondent employed labor spiesand. caused them to pose as members of the M. W. A. and of theConsolidated in order to report on the union activities of its em-ployees and to dominate and interfere with the formation andadministration of the M. W. A. and of the Consolidated by becomingofficers and members of said organizations and thereby influence thepolicies of said organizations; that the respondent advised its em-ployees that the respondent would not recognize any labor organiza-tion in general, or the Consolidated in particular; that the respond-ent, by the afore-mentioned activities and by other acts, interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.On May 7, 1935, the respondent filed a motion to require the com-plaint to be made definite and in the alternative for dismissal ofthe complaint.The Regional Director for the Ninth Region deniedthismotion without prejudice to renew the same before the TrialExaminer at the hearing.At the same time the Regional Directordenied the respondent's motion to strike certain parts of the com-plaint, and to dismiss the proceedings with respect to certain personsand organizations.The respondent's motion for severance of theconsolidated cases was denied, without prejudice, by an order of theBoard dated May 11, 1938.187930-39-vol 13-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 19, 1938, the respondent, the Consolidated, and counsel forthe Board entered into a stipulation in settlement of thecase.Thisstipulation provides as follows :STIPULATIONIIt is hereby stipulated and agreed by and between the Re-spondent, American Fork & Hoe Company, by its attorneys, andConsolidatedWorkers of America, Incorporated, by its Secre-tary, and the Attorneys of the National Labor Relations Board,NinthRegion, as follows :1.Upon separate charges duly filed by the Master Workmenof America, through Henry James, Secretary of said Union andits duly accredited agent for this purpose, and by the Consoli-dated Workers of America, Incorporated, through Alma Jarrett,itsSecretary and its duly accredited agent for this purpose,Philip G. Phillips, Agent of the National Labor Relations Board,acting pursuant to authority granted in Section 10(b) of theNational Labor Relations Act, approved July 5, 1935, and actingpursuant to its Rules and Regulations, Series 1, as amended,Article IV, Section 1, issued its Complaint and Notice of Hear-ing on the 29th day of April, 1938, against Respondent, Ameri-can Fork & Hoe Company, and issued its Amended Complaintand Notice of Hearing on the 10th day of May, 1938, against saidRespondent.2.The original Complaint, Charge of Consolidated Workersof America, Inc., First Amended Charge of Master Workmenof America, Inc., Order of Consolidation and Noticeof Hearingthereon,as wellas a copy of the Rules and Regulations,Series1, as amended April 27, 1936, were duly served upon the Respond-ent and upon the Master Workmen of America, Incorporated,and upon the Consolidated Workers of America, Incorporated,on April 30, 1938, in accordance with said Rules and Regulations,Series1,as amended, Article V, Section 1, which hearing wasto commence at 9: 30 A. .M., on May 9, 1938, in the Federal Build-ing, City of Charleston, 'County of Kanawha, State of West Vir-ginia, thus allowing an intervening period of nine (9) daysbetween the service of said Complaint, Charges, Order of Con-solidation,Notice of Hearing and a copy of the Rules andRegulations and the date of the hearing thereon, which hearingwas continued until May 16, 1938; and the Amended Complaint,FirstAmended Charge of Consolidated Workers of America,Inc.,First Amended Charge of Master Workmen of America, AMERICAN FORK & HOE COMPANY599Inc.,Order of Consolidation and Notice of Hearing thereon,as well as a copy of the Rules and Regulations, Series 1, asamended April 27, 1936, were duly served upon the Respondentand upon Master Workmen of America, Incorporated, and uponthe Consolidated Workers of America, Incorporated, on May 11,1938, in accordance with said Rules and Regulations, Series 1,as amended, and Article V, Section 1, which hearing thereonwas to commence at 9: 30 A. M., on May 16, 1938, in the FederalBuilding, City of Charleston, County of Kanawha, State of WestVirginia, thus allowing an intervening period of five (5) daysbetween the service of said Amended Complaint, AmendedCharges, Order of Consolidation, Notice of Hearing and a copyof the Rules and Regulations, and the date of the hearingthereon.3.Respondent, American Fork & Hoe Company, is and hasbeen continuously at all times since 1900 a corporation organizedand existing by virtue of the laws of the State of Ohio, havingits principal office and place of business in the City of Cleveland,County of Cuyahoga, State of Ohio, and is now and has beencontinuously at all times since August 1, 1930, engaged in aplace of business known as the Kelly Axe & Tool Division of theAmerican Fork & Hoe Company, near the City of Charleston,County of Kanawha, State of West Virginia, hereinafter calledthe Kelly Axe Division, in the manufacture and distribution ofaxes, scythes and other tool products.As an integral part ofits business, Respondent owns and operates plants in the statesof Ohio, Pennsylvania, New York, Vermont, North Carolina,Georgia,West Virginia, Tennessee and Indiana.4.The Master Workmen of America, Incorporated, and theConsolidatedWorkers of America, Incorporated, and each ofthem, are labor organizations within the meaning of Section 2,Subdivision (5) of the National Labor Relations Act.5.Respondent, American Fork & Hoe Company, is engaged inInterstate Commerce within the meaning of Section 2, Subdivi-sions (6) and (7) of the National Labor Relations Act.6.The principal raw and other materials which the Respond-ent, American Fork & Hoe Company, uses in its business at theKelly Axe Division are as follows : Steel, Wood Handles, Grind-ingWheels, Glue and Grain.The total cost of these raw andother materials used by the Respondent in its Kelly Axe Divisionfor the fiscal year May 1, 1936, to April 30, 1937, was in excess ofEight Hundred Thousand ($800,000) Dollars.During the fiscal year above mentioned the Respondent pur-chased these aforementioned raw and other materials in states of 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe United States other than the State of West Virginia, prin-cipally in the states of Pennsylvania, Ohio, Tennessee, Kentucky,Massachusetts and New York, and, in the course and conduct of itsbusiness, causes and has continuously caused these raw materialsused by it in the production of axes, scythes and other tool prod-ucts, to be transported in interstate commerce from the abovementioned states to the aforesaid Kelly Axe Division in the StateofWest Virginia, and there these raw and other materials aremanufactured by the Respondent into axes, scythes and other toolproducts.7.The value of said axes, scythes and other tool products pro-duced in the Kelly Axe Division was in excess of Two Million($2,000,000)Dollars for the fiscal year May 1, 1936, to April 30,1937, and in the course and conduct of its business at the KellyAxe Division, the Respondent causes and has continuously causedits entire production of the axes, scythes and other tool productsto be transported by railroad carrier from its Kelly Axe Divisionin the State of West Virginia, to purchasers in practically all ofthe States of the United States.8.Respondent, American Fork & Hoe Company, waives its rightto file an answer to said Complaint and Amended Complaintand each of them of the National Labor Relations Board, and itsright to hearing on said Complaint, Amended Complaint andeach of them as set forth in Section 10 (b) and 10 (c) of theNational Labor Relations Act, insofar, and insofar only, as theyrelate to Consolidated Workers of America and its members.IIIt is further stipulated and agreed by and between the AmericanFork & Hoe Company, Consolidated Workers of America, Inc.and National Labor Relations Board, that the National Labor Re-lations Board may forthwith enter an Order in the above entitledcause to the following effect :Respondent, American Fork & Hoe Company, shall :1.Cease and desist :(a)From in any manner interfering with, restraining or co-ercing its employees in the exercise of their rights to self-organ-ization, to form, join or assist labor organizations, to bargain col-lectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection as guaranteed in Section 7of the National Labor Relations Act.(b)From discouraging membership in the Consolidated Work-ers of America, Incorporated, or in any other labor organization AMERICAN FORK & HOE COMPANY601of its employees, by discharging, threatening or refusing to re-instate any of its employees for joining or assisting the Consoli-dated Workers of America, Incorporated, or any other labor or-ganization of its employees, or for engaging in other concertedactivities for the purpose of collective bargaining or other mu-tual aid and protection.(c)From in any other manner discriminating against any ofits employees in regard to hire and tenure of employment, orterms and conditions of employment, for joining or assisting theConsolidatedWorkers of America, Incorporated, or any otherlabor organization of its employees, or for engaging in other con-certed activities for the purpose of collective bargaining or othermutual aid and protection.(d)From hereafter employing or using the services of laborspies or otherwise engaging in any kind of labor espionage.2.Take the following affirmative action, which the Board findswill effectuate the policies of the National Labor Relations Act :(a)Offer to the following, and no others, except as hereinafterprovided :1.Arthur Bogges13.Ed. Milam2.Coda Dyer14.C. Basil McCubbin'3.Edd Gadd15. John McKinney4.V. T. Graham16.R. E. McKinney5.Ursula Hammack17. Ira J. Miller6.Clark King18. J. P. Randolph7.H. B. Hundley19.Dorothy Rhodes8.Alma Jarrett20.Holly Sigmon9.Delia Jones21.Geo. Smith10.Geo. Jones22.Verda Thaxton11.Alma Layne23.Wm. Waugh12.E. B. Mangisfull reinstatement, restoring said twenty-three (23) employees tothe positions which they held prior to the strike in June, 1936,without prejudice to any seniority rights or to any other rightsand privileges enjoyed by them; and in the event any of the posi-tions held by any of the above named employees previous to thestrike in June, 1936, are no longer in operation or existence, offerto such employees full reinstatement, without prejudice to anyseniority rights or to any other rights and privileges previouslyenjoyed by them, to positions similar or substantially equivalentto those positions held by such employees prior to the strike inJune, 1936.Any twelve (12) of said employees shall be, in writ-ing, so offered such reinstatement within ten (10) days afterRespondent is notified by the Regional Director that the National 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board has approved the terms of this stipulation,and the balance of said employees shall be, in writing, so offeredsuch reinstatement within thirty (30) days after said notification.(b)Offer to1.Staunton Campbell2.Birdie Kessell3.Nellie Thomasfull reinstatement, restoring said employees to the positions whichthey held prior to the strike in June, 1936, without prejudice toany seniority rights, or to any other rights and privileges enjoyedby them; and in the event any of the positions held by any of theabove named three (3) employees previous to the strike in June,1936, are no longer in operation or existence, offer to such em-ployees full reinstatement, without prejudice to any seniorityrights or to any other rights and privileges previously enjoyedby them, to positions similar or substantially equivalent to thosepositions held by such employees prior to the strike of June, 1936.Provided, however, that such reinstatement of each of said three(3) employees is conditional upon the receipt by Respondent fromthe Regional Director, Ninth Region, of the National Labor Re-lations Board of the written results of a physician's physical ex-amination of each of said employees, to be made within ten (10)days after Respondent is notified by said Regional Director thatsaid Labor Board has approved the terms of this stipulation, to-gether with a written notice, based on said physical examination,of his determination that said employee is physically fit to beemployed by Respondent. In the event such Regional Directordetermines that any of said employees are suffering from suchphysical disability that he or she is unfit to be employed, thenRespondent shall be fully released from any obligation in respectto the reinstatement of such employee. In the event such Re-gional Director notifies Respondent that he has determined thatany of said employees should be so reinstated, then the Respond-ent shall, within ten (10) days after the receipt of said noticefrom said Regional Director, offer said employee such reinstate-ment as aforesaid.The Regional Director shall designate oneor more of the following physicians to make such physical exam-ination :1.G. C. Schoolfield4.S.H. Phillips2.J. Ross Hunter5.H. W. Angell3.J. B. Banks6.V. Eugene Holcombe(c)Offer toWalter Parsons, whenever a scythe grinder isneeded by Respondent in its said Kelly Axe Division and saidParsons is eligible therefor by reason of his seniority status as a AMERICAN FORK & HOE COMPANY603scythe grinder, full reinstatement to the position which he heldprior to the strike in June, 1936, without prejudice to seniorityrights or any other rights and privileges previously enjoyed byhim.(d)Place the following:1.Altha Atkinson2.Carl Burnem3.Fred Burnem4.C. R. Carney5.Dorothy Carney6.Waldo Carney7.Odie Casto8.Garnet Chaney9.Osa Cummings10.Howard Ford11.W. W. Graham12.Clarence Harper13.Calle Jones14.Muriel Lanham15.Delbert Legg16.E. E. McKinney17.G. S. Meadows18.E. M. Miller19.StacieMiller20. J. D. Mills21.O. E. Parson22.C. B. Pitts23.Marvin Scragg24.Pearl Shaffer25.Mabel Sigmon26. J. R. Taylor27.Ova Taylor28.W. J. Waddy29.LottieWoods30.Gatha Woodsonon a preferential employment list which shall mean that eachof said parties shall be reemployed by Respondent when neededin said Kelly Axe Division before any other person of less orequal seniority rating and efficiency whose name does not appearon said list is employed in the department wherein the respectiveemployee may have worked. In the case of equal or greater sen-iority rating of the employees named in the above list, and otheremployees of the Respondent then laid off, the question of effi-ciency shall be submitted to the Manager of said Kelly Axe Divi-sion and a representative of the National Labor Relations Board, .Ninth Region, to be designated by'the Regionab Director, whosedecision shall be binding.In the event of disagreement between said representatives, thefacts shall be submitted to the Regional Director, Ninth Region,whose decision shall be final.In the event of the reemployment of any of the above em-ployees, they shall receive full reinstatement, restoring saidemployees to the positions which they formerly held prior to thestrike in June, 1936, without prejudice to any seniority rightsor to any other rights and privileges previously enjoyed by them.Respondent shall, within ten (10) days after being notifiedby the Regional Director, Ninth Region, that the National LaborRelations Board has approved the terms of this stipulation, 604DECISIONSOF NATIONAL LABORRELATIONS BOARDnotify said employees, hereinbefore in this section (d) set forth,in writing to file a written statement expressing their desire thattheir names be retained on this preferential employment list, andif said written statement is not filed within thirty (30) daysafter the receipt, to be evidenced by a registered mail returnreceipt, of said written notice, then such employee's right to beplaced on said preferential list shall cease. In the event any ofsaid employees are immediately needed by Respondent, then theprovisions of Division II, Section 2 (a) hereof shall apply.(e) If any of said employees do not accept such offer of rein-statement by reporting for work at said Kelly Axe Divisionwithin ten (10) days after the receipt, to be evidenced by aregistered mail return receipt signed by the respective employee,of a written offer of employment, their right to such reinstate-ment shall cease and terminate.Except said period of ten (10)days shall be extended for a maximum period of two (2) monthsif said employee is physically unable to report for work and sonotifies Respondent in writing, and gives Respondent a writtenstatement to that effect signed by a physician.(f)Pay the sum of Five Thousand ($5,000.00) Dollars infull settlement of any and all loss of pay suffered by the em-ployees named in paragraph 7 and referred to therein as ScheduleA of said Amended Complaint, and each of them, by reason oftheir discharge.Said sum shall be paid by Respondent to theparties and in the amounts shown in Schedule I attached heretoand made a part hereof.'(g)Post notices to its employees in conspicuous places oneach bulletin board in the Kelly Axe Division, stating that Re-spondent will cease and desist, in accordance with the provisionsof Division II, Subsections 1 (a), (b) and (c) hereof. Suchnotices shall remain posted for a period of at least thirty (30)consecutive nays from the date of the approval of this stipulationby the National Labor Relations Board.IIIIt is further stipulated and agreed by and between the re-spective parties hereto, that in the event there is not compliancewith the terms and provisions of the order of the Board as en-tered hereon, and it becomes necessary, in order to enforce itsterms and provisions, to file a petition for enforcement of thesame inthe appropriate Circuit Court of Appeals of the United'The schedulereferredto is set out in the Board Order as Schedule I. AMERICAN FORK & HOE COMPANY605States by the National Labor Relations Board, the Respondent,American Fork & Hoe Company, consents and agrees that adecree of the said Court, to the same effect, be entered upon saidOrder without further notice of application therefor.IVAll stipulations herein made and the terms and provisionshereof are made subject to the approval of the National LaborRelations Board, and in the event the same is not so approvedthis stipulation shall not be considered an admission of any kindor character and shall not have any force or effect whatsoever.On June 1, 1938, the Board issued its order approving the abovestipulation, making it part of the record in the case, and transferringthe proceeding to the Board for the purpose of entry of a decisionand order by the Board.The M. W. A. filed on June 9, 1938, a motion for hearing and bill,of exceptions to settlement, and a brief in. support of the motion.On November 30, 1938, the respondent and counsel for the Boardentered into a second stipulation of settlement.The second stipu-lation provides as follows :SECOND STIPULATION OF SETTLEMENTIt is hereby stipulated and agreed by and between the Amer-ican Fork & Hoe Company, by its attorneys, and W. J. Perri-Celli, attorney, National Labor Relations Board, Ninth Region,that :1.Paragraphs 3, 6 and 7 of part I of the Stipulation enteredinto in this matter on May 19, 1938 between the American Fork& Hoe Company and the Consolidated Workers of America, In-corporated, and Oscar Grossman, and Robert E. Green, attor-neys, National Labor Relations Board, hereinafter referred toas the First Stipulation, be incorporated within and made partof this stipulation of settlement as if expressly set out herein;2. In settlement of the allegations of the Complaint andAmended Complaint issued in this matter, in so far, and in sofar only as such Complaint and Amended Complaint relate tothe Master Workmen of America, Incorporated, 1305 E: Wash-ington Street, Charleston,West Virginia, the American Fork& Hoe Company, waiving its right to file an answer and tohearing pursuant to Section 10 (b) and 10 (c) of the.NationalLabor Relations Act on such Complaint and Amended Com-plaint as so related, hereby agrees that the National Labor Re- 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDlations Board may forthwith enter an order to the followingeffect :Respondent, American Fork & Hoe Company, shall:I.Take the following affirmative action, which the Boardfinds will effectuate the policies of the National Labor RelationsAct :(a)Offer to O. B. Lowry, the sum of One Hundred ($100.00)Dollars.(b)Offer employment to Robert Denson in the Forge ShopDepartment when needed in the Kelly Axe Division before anyother person' of less or equal seniority rating and efficiency isemployed in the Forge Shop Department.H., Respondent shall, within ten days after being notified bythe Regional Director, Ninth Region, that the National LaborRelations Board has approved the terms of this stipulation, no-tify the Regional Director for the Ninth Region, in writing,"what steps it has taken to comply with the order.3.This Stipulation and the terms and provisions hereof aremade subject to the approval of the National Labor RelationsBoard, and in the event the same is not so approved, this stipu-lation shall not be considered an admission of any kind or char-acter and shall not have any force or effect whatsoever.On.June 22, 1939, the Board issued its order approving the abovestipulation and making it part of the record in the case.The Boardfurther ordered that the request by the M. W. A., that the Board"grant a hearing in this case," be denied.The M. W. A.'s excep-tions of June 9, 1938, to the settlement of May 19, 1938, are herebyoverruled.On July 3, 1939, the M. W. A. transmitted to the Board its "Ex-ceptions to Order Approving Second Stipulation of Settlement andRequest for a Hearing." The exceptions and request are herebyoverruled and denied.Upon the above stipulations and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAmerican Fork & Hoe Company is an Ohio corporation having itsprincipal office and place of business in Cleveland, Ohio. It operatesa place of business known as the Kelly Axe & Tool Division of the-American Fork & Hoe Company, herein called the Kelly AxeDivision, located near Charleston. West Virginia, and there engages AMERICAN FORK ds HOE COMPANY607in the manufacture and distribution of axes, scythes, and other toolproducts.As an integral part of its business, respondent also ownsand operates plants in the States of Ohio, Pennsylvania, New York,Vermont, North Carolina, Georgia, West Virginia, Tennessee, andIndiana.The principal raw materials used by the respondent at its KellyAxe Division are steel, wood handles, grinding wheels, glue, andgrain.The total cost of these raw and other materials for the fiscalyear May 1, 1936, to April 30, 1937, was in excess of $800,000.Therespondent purchased these afore-mentioned raw and other materialsin States of the United States other than the State of West Virginia,principally in the States of Pennsylvania, Ohio, Tennessee, Kentucky,Massachusetts, and New York, and has caused these raw materials tobe transported in interstate commerce from the above-mentionedStates to the State of West Virginia.The value of said axes, scythes, and other tool products producedin the Kelly Axe Division was in excess of $2,000,000 for the fiscalyear May 1, 1936, to April 30, 1937. The respondent ships its finishedproducts to purchasers in practically all of the States of the UnitedStates.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulations, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, American Fork & Hoe Company,shall :1.Cease and desist :(a)From in any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectively,through representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From discouraging membership in the Consolidated Workersof America, Incorporated, or in any other labor organization of itsemployees, by discharging, threatening or refusing to reinstate anyof its employees for joining or assisting the Consolidated Workers ofAmerica, Incorporated, or any other labor organization of its em- 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, or for engaging in other concerted activities for the purposeof collective bargaining or other mutual aid and protection;(c)From in any other manner discriminating against any of itsemployees in regard to hire and tenure of employment,, or terms andconditions of employment, for joining or assisting the ConsolidatedWorkers of America, Incorporated, or any other labor organizationof its employees, or for engaging in other concerted activities forthe purpose of collective bargaining or other mutual aid andprotection;(d)From hereafter employing or using the services of labor spiesor otherwise engaging in any kind of labor espionage.2.Take the following affirmative action, which the Board findswill effectuate the policies of the National Labor Relations Act :(a)Offer to the following, and no others, except as hereinafterprovided :1.Arthur Bogges13.Ed. Milam2.Coda Dyer14.C. Basil McCubbin3.Edd Gadd15. John McKinney4.V. T. Graham16.R. E. McKinney5.Ursula Hammack17. Ira J. Miller6.Clark King18. J. P. Randolph7.H. B. Hundley19.Dorothy Rhodes8.Alma Jarrett20.Holly Sigmon9.Delia Jones21.Geo. Smith10.Geo. Jones22.Verda Thaxton11.Alma Layne23.Wm. Waugh12.E. B. Mangisfull reinstatement, restoring said twenty-three (23) employees to thepositions which they held prior to the strike in June 1936, withoutprejudice to any seniority rights or to any other rights and privilegesenjoyed by them; and in the event any of the positions held by anyof the above-named employees previous to the strike in June 1936are no longer in operation or existence, offer to such employees fullreinstatement, without prejudice to any seniority rights or to anyother rights and privileges previously enjoyed by them, to positionssimilar or substantially equivalent to those positions held by suchemployees prior to the strike in June 1936.Any twelve (12) of saidemployees shall be, in writing, so offered such reinstatement withinten (10) days after respondent is notified by the Regional Directorthat the National Labor Relations Board has approved the termsof the stipulation, and the balance of said employees shall be, inwriting, so offered such reinstatement within thirty (30) days aftersaid notification AMERICAN FORK & HOE COMPANY609(b)Offer to1.Staunton Campbell2.Birdie Kessell3.Nellie Thomasfull reinstatement, restoring said employees to the positions whichthey held prior to the strike in June 1936, without prejudice to anyseniority rights, or to any other rights and privileges enjoyed by them;and in the event any of the positions held by any of the above-namedthree (3) employees previous to the strike in June 1936 are no longerin operation or existence, offer to such employees full reinstatement,without prejudice to any seniority rights or to any other rights andprivileges previously enjoyed by them, to positions similar or sub-stantially equivalent to those positions held by such employees priorto the strike of June 1936.Provided, however, that such reinstate-ment of each of said three (3) employees is conditional upon thereceipt by respondent from the Regional Director, Ninth Region, ofthe National Labor Relations Board of the written results of a physi-cian's physical examination of each of said employees, to be madewithin ten (10) days after respondent is notified by said RegionalDirector that said Labor Board has approved the terms of the stipula-tion, together with a written notice, based on said physical examina-tion, of his determination that said employee is physically fit to beemployed by respondent. In the event such Regional Director deter-mines that any of said employees are suffering from such physicaldisability that he or she is unfit to be employed, then respondent shallbe fully released from any obligation in respect to the reinstatementof such employee. In the event such Regional Director notifies re-spondent that he has determined that any of said employees shouldbe so reinstated, then the respondent shall, within ten (10) days afterthe receipt of said notice from said Regional Director, offer saidemployee such reinstatement as aforesaid. The Regional Director shalldesignate one or more of the following physicians to make suchphysical examination :1.G. C. Schoolfield4.S.H. Phillips2.J. Ross Hunter5.H. W. Angell3.J. B. Banks6.V. Eugene Holcombe(c)Offer to Walter Parsons, whenever a scythe grinder is neededby respondent in its said Kelly Axe Division and said Parsons iseligible therefor by reason of his seniority status as a scythe grinder,full reinstatement to the position which he held prior to the strikein June 1936, without prejudice to seniority rights or any other rightsand privileges previously enjoyed by him; 610DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Place the following:1.Altha Atkinson2.Carl Burnem3.Fred Burnem4.C. R. Carney5.Dorothy Carney6.Waldo Carney7.Odie Casto8.Garnet Chaney9.Osa Cummings10.Howard Ford11.W. W.Graham12.Clarence Harper13.14.15.Calle JonesMuriel LanhamDelbert Legg16.E. E. McKinney17.G. S. Meadows18.E.M. Miller19.StacieMiller20. J. D. Mills21.O. E. Parson22.C. B. Pitts23.Marvin Scragg24.Pearl Shaffer25.Mabel Sigmon26. J. R. Taylor27.Ova Taylor28.W. J. Waddy29.LottieWoods30.Gatha Woodson,on a preferential employment list which shall mean that each of saidparties shall be reemployed by respondent when needed in said KellyAxe Division before any other person of less or equal seniority ratingand efficiency whose name does not appear on said list is employedin the department wherein the respective employee may have worked.In the case of equal or greater seniority rating of the employeesnamed in the above list, and other employees of the respondent thenlaid off, the question of efficiency shall be submitted to the managerof said Kelly Axe Division and a representative of the NationalLabor Relations Board, Ninth Region, to be designated by theRegional Director, whose decision shall be binding.In the event of disagreement between said representatives, the factsshall be submitted to the Regional Director, Ninth Region, whosedecision shall be final.In the event of the reemployment of any of the above employees,they shall receive full reinstatement, restoring said employees to thepositions which they formerly held prior to the strike in June 1936,without prejudice to any seniority rights or to any other rights andprivileges previously enjoyed by them.Respondent shall, within ten (10) days after being notified by theRegional Director, Ninth Region, that the National Labor RelationsBoard has approved the terms of the stipulation, notify said em-ployees, hereinbefore in this section (d) set forth, in writing to filea written statement expressing their desire that their names be re-tained on this preferential employment list, and if said writtenstatement is not filed within thirty (30) days after the receipt, to beevidenced by a registered mail return receipt, of said written notice, AMERICANFORK & HOECOMPANYb11then such employee's right to be placed on said preferential list shallcease:In the event any of said employees are immediately neededby respondent, then the provisions of Section 2 (e) hereof shallapply ;(e) If any of said employees do not accept such offer of reinstate-mentby reporting for work at said Kelly Axe Division within ten(10) days after the receipt, to be evidenced by a registered mailreturn receipt signed by the respective employee, of a written offerof employment, their right to such reinstatement shallcease andterminate.Except said period of. ten (10) days shall be extendedfor a maximum period of two (2) months if said employee is physi-cally unable to report for work and so notifies respondent in writing,and gives respondent a written statement to that effect signed bya physician;(f)Pay the sum of Five Thousand ($5,000.00) Dollars in 'full set-tlement of any and all loss of pay suffered by the employees namedin paragraph 7 and referred to therein as Schedule A of saidAmended Complaint, and each of them, by reason of their discharge.Saidsum shall be paid by respondent to the parties' and in theamounts shown in Schedule I attached hereto andmade apart hereof;(g)Post notices to its employees in conspicuous places on eachbulletin board in the Kelly Axe Division,statingthat respondent willcease and desist, in accordance with the provisions of Section, IIhereof.Such notices shall remain posted for a period of at leastthirty (30) consecutive days from the date of the approval of thestipulation by the National Labor Relations Board.AND IT ISFURTHER ORDERED,that respondent, American Fork & HoeCompany, shall:I.Take the following affirmative action, which the Board findswill effectuate the policies of the National Labor Relations Act :(a)Offer to O. B. Lowry, the sum of One Hundred ($100.00)Dollars;(b)Offer employment to Robert Denson in the Forge Shop De-partment when needed in the Kelly Axe Division before any otherperson ofless orequal seniority rating and efficiency is employedin the Forge Shop Department.II.Respondent shall, within ten (10) days after being notifiedby the Regional Director, Ninth Region, that the National LaborRelations Board has approved the terms of the stipulation, notifythe Regional Director for the Ninth Region, in writing, what stepsit has taken to comply with the Order.AND ITIS FURTHER ORDERED,that the complaint, in so far as italleges unfair labor practices in regard to any individuals not specifi-cally provided for above, be, and the same hereby is, dismissed. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchedule INameAmount1.Bogges,Arthur-------------------------------------$50.002.Burnem, Carl ---------------------------------------100.00,3.Burnem, Fred---------------------------------------100.004.Campbell,Staunton---------------------------------400.005.Carney,Waldo--------------------------------------100.006.Casto,Odie-----------------------------------------100.007.Chaney,Garnet-------------------------------------100008.Cummings,Osa-------------------------------------100.009.Dyer,Coda-----------------------------------------50.0010.Ford,Howard------------'-------------------------100.0011.Gadd, E. H-----------------------------------------100.0012.Graham, V. T---------------------------------------100.0013.Hammack, Ursula----------------------------------50.0014.Harper,Clarence------------------------------------100.0015. Jarrett,Alma---------------------------------------100.0016. Jones, Calle-----------------------------------------100.00,17.Kessel,Birdie---------------------------------------300.0018.Layne,Alma----------------------------------------50.00,19.Mangis,E.B---------------------------------------150.0020.McCubbin, C. B-------------------------------------100.0021.McKinney, E. E-------------------------------------100.0022.McKinney, John-------------------------------------5000-23.McKinney, R. E-------------------------------------100.0024.Meadows, G. S--------------------------------------100.0025.Milam,Edward-------------------------------------150 0026.Miller,E.M----------------------------------------150.0027.Miller, I. J-----------------------------------------100.0028.Miller,Stacie---------------------------------------100.0029.Mills, J.D-----------------------------------------50 0030. Parsons, 0. E---------------------------------------200.0031.Parsons,Walter-------------------------------------100.0032.Pitts,0.B-----------------------------------------100.0033.Randolph, S. P--------------------------------------200.0034.Rhodes,Dorothy------------------------------------50.0035. Shaffer,Pearl---------------------------------------50.0036.Sigmon,Holly--------------------------------------50.0037. Sigmon,Mabel--------------------------------------50.0038. Smith,George-------------------------------------200.0039.Taylor,J.R----------------------------------------200.0040.Taylor,Ova-----------------------------------------100.0041.Thaxton,Verda-------------------------------------50.0042.Thomas,Nellie--------------------------------------50.0043.Waugh,William------------------------------------200.0044.Woods,Lottie---------------------------------------50.0045.Woodson, Gatha-------------------------------------100.00Total-FiveThousand Dollars-----------------$5,000.00MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.